Exhibit 10.1

 

FIRST AMENDMENT TO
ASSET PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT is made as of October 13, 2004,
by and between Quik Drive, U.S.A., Inc., a Tennessee corporation, Quik Drive
Canada Inc., an Ontario corporation, and G. Lyle Habermehl, on the one hand, and
Simpson Strong-Tie Company Inc., a California corporation, and Simpson
Manufacturing  Co., Inc., a Delaware corporation, on the other hand, with
reference to the following facts:

 

The parties hereto have entered into that certain Asset Purchase Agreement dated
as of September 9, 2004 (the “Agreement”).  PricewaterhouseCoopers LLP has
advised Buyer that the amount of the purchase price that should properly be
allocated to the Habermehl Patent Rights differs from that stated in the
Agreement.  The parties desire to amend the Agreement to reflect that advice and
to make other minor changes.  Capitalized terms used and not otherwise defined
herein have the meanings respectively ascribed to them in the Agreement.

 

Accordingly, the parties hereby amend the Agreement, as follows:

 

1.                                       The last sentence of section 2.3.1 is
amended to read, “At the Closing, the Deposit shall be returned to Buyer.”

 

2.                                       The first sentence of section 2.3.2 is
amended to read,

 

“Subject to the other provisions of this section 2.3, at the Closing Buyer or
its designee(s) shall pay, as part of the Purchase Price, to Sellers by wire
transfer in accordance with such written instructions as Sellers may furnish to
Buyer at least two business days prior to the Closing Date, the following
amounts in cash:

 

Seller

 

Amount

 

 

 

 

 

Habermehl

 

$

5,482,000

 

 

 

 

 

Quik Drive USA

 

19,900,307

 

 

 

 

 

Quik Drive Canada

 

4,617,693

 

 

 

 

 

Total

 

$

30,000,000

”

 

3.                                       Clause (a) of the first sentence of
section 2.8 is amended to read, “(a) $5,482,000 to the Habermehl Patent
Rights,”.

 

4.                                       Buyer agrees that Buyer will not suffer
or permit Quik Drive Australia to renew its Lease of real property at 13
Carnegie Place, Blacktown, New South Wales, Australia, on or after its
expiration on August 24, 2005, unless Quik Drive USA shall be relieved and
released from any liability resulting from any breach of or default under such
Lease occurring on or after August 25, 2005.

 

1

--------------------------------------------------------------------------------


 

5.                                       The Agreement shall continue in full
force and effect, without change except only as is expressly set forth herein.

 

IN WITNESS WHEREOF, this First Amendment to Asset Purchase Agreement has been
duly executed by or on behalf of the parties hereto as of the date first above
written.

 

 

 

SIMPSON STRONG-TIE COMPANY, INC.

 

 

 

 

 

 

 

 

BY:

 

 

G. Lyle Habermehl

 

Michael J. Herbert

 

 

Chief Financial Officer

 

 

 

QUIK DRIVE, U.S.A, INC.

 

SIMPSON MANUFACTURING CO., INC.

 

 

 

 

 

 

BY:

 

 

BY:

 

 

G. Lyle Habermehl

 

Michael J. Herbert

President

 

Chief Financial Officer

 

 

 

QUIK DRIVE CANADA, INC.

 

 

 

 

 

 

 

 

BY:

 

 

 

G. Lyle Habermehl

 

 

President

 

 

 

2

--------------------------------------------------------------------------------